Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 5 and 6 of T. Kobayashi et al., App. No. 17/410,520 (April 24, 2021) are pending and have been examined on the merits and are rejected.  

Claim Interpretation

Examination requires claim terms first be construed in terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim  See MPEP § 2111.  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP § 2111.01.  Statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art.  MPEP § 2111.02(II).  Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. MPEP § 2111.02(I).  The determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application to gain an understanding of what the inventors actually invented and intended to encompass by the claim.  MPEP § 2111.02(II).  


Interpretation regarding the Claim 1 Preamble

Claim 1 recites the following preamble: “[a] nonaqueous electrolyte for an energy storage device”.  The specification defines the term “nonaqueous electrolyte” as follows:

The nonaqueous electrolyte contains a nonaqueous solvent, an electrolyte salt, and an additive. The nonaqueous electrolyte is for use in an energy storage device.

Specification at page 8, [0022].  This comports with the generally accepted meaning of “nonaqueous electrolyte” in the art. See e.g., S. Nowak et al., 162 Journal of The Electrochemical Society (2015).  That is, the art teaches that in order to function as an nonaqueous electrolyte (permit the flow of ions between an anode and cathode), the electrolyte must at least include a nonaqueous solvent and a salt.  

Thus the preamble term “nonaqueous electrolyte” results in a structural difference between the claimed invention and prior art; for example, prior art teaching only a compound of claimed Formula (1) but not the other components required to constitute an “electrolyte”.  MPEP § 2111.02(II).  

Accordingly, the claim 1 preamble term “nonaqueous electrolyte” is broadly and reasonably interpreted, consistent with the art and the specification, as requiring: (1) a nonaqueous solvent; and (2) an electrolyte salt, as well as the absence of water.  MPEP § 2111.02(II).  Stated differently, (1) a nonaqueous solvent; and (2) an electrolyte salt are interpreted as limitations of claim 1, although they are not specifically recited in claim 1.  

On the other hand, the claim 1 preamble recitation of “for an energy storage device” merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations.  MPEP § 2111.02(II).  As such, the claim 1 recitation of “for an energy storage device”, is not interpreted as a structural claim limitation than can differentiate over the prior art.  MPEP § 2111.02(II).  

Interpretation Respecting Claims 5 and 6

Claims 5 and 6 recite “nonaqueous electrolyte energy storage device” in the preamble.  The term “nonaqueous electrolyte” was interpreted above.  The structure required to meet the claim 5 and 6 limitation of “energy storage device” is interpreted below with reference to the specification.  

The specification provides a discussion of the structure of the claimed “nonaqueous electrolyte energy storage device” at pages 16-22.   

The specification teaches that:

A nonaqueous electrolyte energy storage device according to one embodiment of the present invention includes a positive electrode, a negative electrode, and a nonaqueous electrolyte.
. . .
The positive electrode and negative electrode are usually alternately stacked by laminating or winding via a separator to form an electrode assembly. The electrode assembly is stored in a case, and the case is filled with a nonaqueous electrolyte.

Specification at page 16, [0053].  

In view of the foregoing, the term “nonaqueous electrolyte energy storage device” is broadly and reasonably interpreted based on the plain meaning, and consistent with the specification, as a device comprising: (1) an anode (negative electrode), (2) a cathode (positive electrode), and (3) a “nonaqueous electrolyte” (as the term “nonaqueous electrolyte” is interpreted above).  

As a side issue, note that the method claim 6 recitation of the verb “providing” (although broad) is considered to be a positively recited method step.  See MPEP § 2173.05(q) (discussing Ex parte Porter, 25 USPQ2d 1144 (Bd. Pat. App. & Inter. 1992), where the Board held that a claim which clearly recited the step of "utilizing" was not indefinite under 35 U.S.C. 112, second paragraph); Ex parte Porter, 25 USPQ2d 1147 (“[c]ontrary to the examiner's assertion that claim 6 has no method step, the claim clearly recites the step of ‘utilizing’”).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The § 103 Rejections

Claims 1, 2, 5 and 6 are rejected under AIA  35 U.S.C. 103 as being unpatentable over H. Matsui et al., JP 2014071950 A (2014) (“Matsui”).  


The Prior Art

H. Matsui et al., JP 2014071950 A (2014) (“Matsui”)

An English-language machine translation is attached as the second half of reference Matsui.  Matsui thus consists of 23 total pages (including the English-language machine translation in which the pages are not numbered).  Accordingly this Office action references Matsui page numbers in the following format “xx/23”.  

Matsui discloses a electrolyte for a photoelectric conversion element.  Matsui at page 14/23 (“Technical Field”).  With respect to claims 1 and 2, Matsui teaches that the electrolyte 40 is usually composed of an electrolytic solution, and the electrolytic solution includes a redox couple 41 (e.g., halide ions and polyhalide ions), a sulfur-containing compound 42, and an organic solvent 43.  Matsui at page 17/23 (“<Electrolyte>”).  Matsui teaches that the sulfur containing compound can be 2-mercaptopyrimidine.  Matsui at page 17/23 (“<Electrolyte>”).  The compound 2-mercaptopyrimidine has the following structure.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


2-mercaptopyrimidine meets each and every structural limitation of claims 1 and 2 Formula (1), where R1 is -S-Ra and Ra is a hydrogen atom and R2-R4 are hydrogen.  


With respect to claims 5 and 6, Matsui discusses the structure of the disclosed Fig 1 photoelectric conversion element (that is part of solar cell 100).  Matsue at page 15/23.  That is, Matsu teaches:

FIG. 1 is a cross-sectional view showing an embodiment of the photoelectric conversion element of the present invention, and FIG. 2 is a partial cross-sectional view showing the electrolyte of FIG.

As shown in FIG. 1, the dye-sensitized solar cell 100 includes a working electrode 10, a counter electrode 20 that faces the working electrode 10, an annular sealing portion 30 that connects the working electrode 10 and the counter electrode 20, and a working electrode 10. And an electrolyte 40 disposed between the counter electrode 20 and the counter electrode 20.

Matsue at page 15/23 (emphasis added).  

As discussed in more detail above, the claim 5 and 6 “nonaqueous electrolyte energy storage device” is broadly and reasonably interpreted based on the plain meaning, and consistent with the specification, as a device comprising: (1) an anode (negative electrode), (2) a cathode (positive electrode), and (3) a “nonaqueous electrolyte” (as the term “nonaqueous electrolyte” is interpreted above).  

As such, the Matsui Fig. 1 photoelectric conversion element meets each and every limitation of the claim 5 and 6 “nonaqueous energy storage device”.  

Claim 1, 2, 5 and 6 Are Obvious In View of Matsui

Claims 1 and 2 are obvious pursuant to § 103 in view of Matsui because one of ordinary skill in the art is motivated with a reasonable likelihood of success to employ 2-mercaptopyrimidine as an additive in a non-aqueous electrolyte (comprising a nonaqueous solvent, an electrolyte salt (i.e., Matsui’s redox couple 41), for use in a photoelectric conversion element thereby meeting each and every limitation of claims 1 and 2.  One of skill in the art is so motivated because this is the very purpose taught by Matsui for use of 2-mercaptopyrimidine.  The rational is combining prior art elements according to known methods to yield predictable results.  MPEP § 2143(I).  

Claims 5 and 6 are also obvious in view of Matsui because one of ordinary skill is motivated to employ the Matsui nonaqueous electrolyte comprising 2-mercaptopyrimidine (as proposed above) in Matsui’s photoelectric conversion element.  One of skill in the art is so motivated because this is the very purpose taught by Matsui for use of the disclosed nonaqueous electrolyte.  The rational is combining prior art elements according to known methods to yield predictable results.  MPEP § 2143(I).  Such practice of Matsui meets each and every limitation of claims 5 and 6 for the following reasons.   As discussed above, Matsui’s Fig. 1 photoelectric conversion element comprises: (1) an anode (negative electrode), (2) a cathode (positive electrode), and (3) a “nonaqueous electrolyte”, which meets each and every device/structure limitation of the claim 5 and 6 “nonaqueous energy storage device”, as this term was interpreted above.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622